



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Collins Barrow Vancouver v. Collins Barrow National
  Cooperative Incorporated,









2016 BCCA 60




Date: 20160128

Docket: CA42722

Between:

Collins Barrow
Vancouver

Respondent

(Petitioner)

And

Collins Barrow National
Cooperative Incorporated

Appellant

(Respondent)




Before:



The Honourable Madam Justice Kirkpatrick

The Honourable Madam Justice Bennett

The Honourable Madam Justice Dickson




On appeal from: an
order of the Supreme Court of British Columbia, dated
April 2, 2015 (
Collins Barrow Vancouver v. Collins Barrow National
Cooperative Incorporated
, 2015 BCSC 510, Vancouver Registry No. S14554)

Oral Reasons for Judgment




Counsel for the Appellant:



P.G. Foy, Q.C. and S.
  Antle





Counsel for the Respondent:



A.I. Nathanson and
  J.L. Francis





Place and Date of Hearing:



Vancouver, British
  Columbia

January 28, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 28, 2016








Summary:

Appeal from an order granting relief based on a finding that the
appellants directors exercised their power in a manner which was unfairly
prejudicial to the respondent and unfairly disregarded its interests. The
appellant is a cooperative of independent accounting firms incorporated under
the Canada Cooperatives Act, S.C. 1998, c. 1. The respondent is a member of
this cooperative. In 2013, the appellant passed certain amendments to its
National Association Agreement. The respondent commenced a petition for relief
from oppression in relation to these amendments. The chambers judge found that
(i) the respondents expectations were objectively reasonable, and (ii) the
amendments were unfairly prejudicial and unfairly disregarded the respondents
interests. The appellant submits that the chambers judge erred in making these
findings and, alternatively, in her choice of remedy. Held: appeal dismissed
substantially for the reasons of the chambers judge.

[1]

KIRKPATRICK J.A.
: We are all agreed that, substantially for the
reasons given by Madam Justice Fisher, the appeal is dismissed.

[2]

BENNETT J.A.
: I agree.

[3]

DICKSON J.A.
: I agree.

The
Honourable Madam Justice Kirkpatrick


